On November 9, 1995, this court issued to respondent an order to show cause why he should not be held in contempt for failure to comply with the court’s order of May 24, 1995, to wit: failure to pay board costs on or before August 22, 1995. On November 20, 1995, respondent paid board costs, including accrued interest, in full. On November 27, 1995, respondent filed a response to the order to show cause. Upon consideration thereof,
IT IS ORDERED by the court that the show cause order be, and is hereby, vacated, effective February 14,1996.